¶ 1 QUESTION 1: After an election on November 3,1998, may the campaign committee of a judicial candidate expend funds after December 3, 1998, where checks were received but not deposited prior to December 3, 1998, and cash was received but not spent prior to that date?
¶ 2 QUESTION 2: If there are outstanding obligations incurred in connection with the campaign of a judicial candidate, may campaign committee members contribute towards payment of the debt after December 3,1998?
¶ 3 ANSWER NO. 1: YES.
¶ 4 ANSWER NO. 2: NO.
¶ 5 Code of Judicial Conduct, Canon 5 C. (2)

“A candidate’s committees may solicit and/or accept contributions and public support for the candidate’s campaign no earlier than ninety (90) days before an election filing period and no later than thirty (BO) days after the last election in which the candidate participates during the election year.”

¶ 6 The wording is clear that contributions may not be accepted after the time provided in the Canon and where the election was held on November 3, 1998, contributions could be accepted through December 3rd, but not after.
¶ 7 A check dated and delivered to a committee member before December 3rd is a contribution within the time limit established by the Canon and may be deposited to the committee’s account and used after December 3rd for the payment of outstanding obligations. Cash received by a committee member before December 3rd, even though not deposited to the account of the committee before that date, may still be deposited or expended to pay campaign debts. Either checks or cash would be funds that were “accepted” within the time established by the Canon. In short, a check received by any member of the campaign committee on December 4 or later should not be accepted; cash received by any member of the committee on December 4 or later cannot be accepted. Such funds cannot be used in payment of campaign debts.
¶ 8 With regard to the second questions, payment of a campaign debt by campaign committee member, or by any other person, is in violation of Canon 5C.(2) if done more than 30 days after the election. A direct payment to a campaign creditor would clearly be a contribution to the campaign or to the candidate and cannot be made later than thirty (30) days after the election.
¶ 9 We conclude, after the thirty (30) day period set out in the Canon, only the candidate, personally, may pay campaign financial obligations.
/s/ Robert L. Bailey, Chairman
/s/ Robert A. Layden, Vice Chairman
/s/ Milton C. Craig, Secretary